          Case 1:20-cv-00334-RA Document 9 Filed 05/26/20 Page 1 of 2


UNITED STATES DISTRICT COURT
                                                                    USDC-SDNY
SOUTHERN DISTRICT OF NEW YORK
                                                                    DOCUMENT
                                                                    ELECTRONICALLY FILED
                                                                    DOC#:
 CEDRIC BISHOP for himself and on behalf                            DATE FILED: 5-26-20
 of all other persons similarly situated,

                              Plaintiff,
                                                                      20-CV-334 (RA)
                         v.                                               ORDER
 SYNDICATED BAR & THEATER LLC,

                              Defendant.



RONNIE ABRAMS, United States District Judge:

        Plaintiff filed this action on January 14, 2020. On January 21, 2020, the Court ordered

the parties to meet and confer within 30 days of service of the summons and complaint, and to

submit a joint letter within 45 days of service. According to the affidavit of service filed on the

docket, Defendant was served on January 28, 2020. To date, however, Defendant has not yet

appeared in this action or filed a response to Plaintiff’s Complaint. Nor has the Court received

the parties’ joint letter, as directed in its January 21st Order.

        On April 15, 2020, having not received the parties’ joint letter, the Court ordered the

parties to file a letter, no later than April 22, 2020, updating it as to the status of the case and

addressing the issues in the January 21st Order. See Dkt. 7. The parties failed to do so. On

May 5, 2020, the Court again ordered the parties to file their joint letter, and to do so no later

than May 11, 2020. See Dkt. 8. The Court also advised Plaintiff that if he failed to file a status

letter by May 11th, the Court may dismiss this action for failure to prosecute pursuant to Federal

Rule of Civil Procedure 41(b). See id. As of today’s date, Plaintiff has not filed a status letter

or otherwise indicated any intent to proceed with this action. If Plaintiff fails to file a status
           Case 1:20-cv-00334-RA Document 9 Filed 05/26/20 Page 2 of 2


letter by June 2, 2020, the Court will dismiss this action for failure to prosecute pursuant

to Rule 41(b).

         Plaintiff shall provide a copy of this Order to Defendant.

SO ORDERED.

Dated:      May 26, 2020
            New York, New York

                                                   RONNIE ABRAMS
                                                   United States District Judge
